DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “generate, based on one or more operation kernels in the single-core-based code and the plurality of input data, a graph representing a relationship between the one or more operation kernels and the plurality of input data:, “generating, based the generated graph, kernel clusters” and “generating, based on the kernel clusters a multi-core-based code”.  These limitations under their broadest reasonable interpretation, cover the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.
	The additional element does not integrate the judicial exception into a practical application.  The step of “receiving a single-core-based code and a plurality of input data”, is nothing more than a insignificant pre-solution activity and is mere data gathering (See MPEP 2106.05 (g)).  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above with respect to a practical application.  Therefore, the claim is not patent eligible. 

Claim 3, claim “generating the kernel clusters”.  Nothing in the claimed elements preclude these steps from practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 
Claim 4, claims, “generating one or more nodes” and “generating an edge connecting the nodes”.  Nothing in the claimed elements preclude these steps from practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 
Claim 5, claims “determining the similarity”, “generating the edge”. Nothing in the claimed elements preclude these steps from practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 
Claim 6, claims “assigning an additional weight to the similarity based on locations at which respective input data shared by the one or more operation kernels are stored”.  Nothing in the claimed elements preclude these steps from practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Claim 7, claims “assigning the additional weight to the similarity”. Nothing in the claimed elements preclude these steps from practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Claim 8, claims “distributing the one or more operation kernels and the plurality of input data to cores based on the multi-core-based code.”.  This is nothing more than insignificant post solution activity.  Distributing kernels is nothing more than a well-known, routine and conventional activity.  Accordingly, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(d).
Claim 9, claims “distributing, based on the multi-core-based code one or more operation kernels to one or the cores” and “storing, based on the multi-code-based code input data”.  These limitations are nothing more than insignificant post solution activity.  Distributing kernels and storing input are nothing more than a well-known, routine and conventional activity.  See MPEP 2106.05(d).
Claims 10-11 and 13-19, claim similar limitations as claims 1 and 3-9.  Therefore claims 10-11 and 13-19 are rejected for the same reasons as claims 1 and 3-9.
Claim 20, claims “store the input data”.  This limitation is nothing more than insignificant post solution activity.  Storing data is nothing more than a well-known, routine and conventional activity.  See MPEP 2106.05(d).
Claim 21, claims “wherein the graph is based on a number of times that a first operation kernel and a second operation kernel share a same input data”.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ides.  See MPEP 2016.05(e).
Claim 22, claims  a similar limitation to claim 21.  Therefore claim 22 is rejected for the same reasons as claim 21. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-9, 10-11, 13-14, and 18-19 are rejected under 35 U.S.C. 102a2 as being anticipated by Ravishanker et al. (US 2019/0278574 A1).
As per claim 1, Ravishankar et al. teaches he invention as claimed including, “A compiling method, comprising:
receiving a single-core-based code and a plurality of input data for an operation to be performed based on the single-core-based code, each input data comprises an operand for and operation included in a neural network and a parameter of the neural network;”
A compiler analyzes a serial computer program (single-core based code) and generates graph nodes connected by edges.  Each node corresponds to an operation or a value set forth in the serial computer program.  Each incoming edge corresponds to an operation that is specified or generated in the serial computer program (0016).  Also see 0020.  The graphical representation of program code includes a different node for each operation or value set forth in the program code and a different incoming edge for each operand specified in or generated via the program code (0021).  The graph includes nodes that are connected by edges.  A given incoming edge of a graph corresponds to an operand specified in or generated via the program code (0035).    Nodes are coupled together via edges to represent that some nodes receive input from other nodes (0036).  Therefore, the serial computer program includes operations, values and operand data which the examiner interprets as input data and when a serial computer program is being received to be compiled, since it contains operations, values and operand data will also be received at the same time.  Nodes are coupled together via edges to represent that some nodes receive input from other nodes (0036).  Ravishankar et al teaches the application can be a neural network-based artificial intelligence and machine learning application (0084).  Therefore the operations, values and operand data are part (parameters) of a neural network.  
“generate, based on one or more operation kernels in the single-core-based code and the plurality of input data, a graph representing a relationship between the one or more operation kernels and the plurality of input data;
Program code is analyzed and a graph of the nodes is generated (0034 and figured 2A).  The graph includes nodes that are connected by edges.  A given incoming edge of a graph corresponds to an operand specified in or generated via the program code (0035).  Nodes are coupled together via edges to represent that some nodes receive input from other nodes (0036). A node may be determined to be fusable or non-fusable based on a number of outputs from an operation associated with the node that depend on a single input to the operation (0040).  Also see paragraphs 0016 and 0021.

“generating, based the generated graph, kernel clusters 
Generating, based on the kernel clusters,  a multi-corefor an operation to be performed in the neural network.”
A kernel generator processes partitions to generate kernels.  Kernels can be executed by a parallel processor (0019).  A partition includes either multiple fusable (cluster) nodes or one non-fusable node.  A given kernel that corresponds to the given partition can be executed by a parallel processor to perform multiple operations when the given partition includes multiple fusable nodes (0029). The compiler configures kernels for execution on a parallel processor in order to perform accelerated versions of the operations (0031).  A partition generator generates partitions (clusters) including a plurality of nodes (0038-0039 and figure 2B).  Also see 0041.  Kernel generator analyzes the graph and configures a different kernel for each of the partitions.  In particular the kernel generator generates a kernel that performs the various operations associated with the nodes included in the partition.  The kernels can be executed by a parallel processor (0042).

As per claim 3 (Amended), Ravishankar et al. further teaches, “The compiling method of claim 1, wherein the generating of the kernel clusters comprises:

 “generating the kernel clusters by clustering the one or more operation kernels based on the graph.”
A kernel generator processes partitions to generate kernels.  Kernels can be executed by a parallel processor (0019).  A partition includes either multiple fusable (cluster) nodes or one non-fusable node.  A given kernel that corresponds to the given partition can be executed by a parallel processor to perform multiple operations when the given partition includes multiple fusable nodes (0029).  A partition generator generates partitions including a plurality of nodes (0038 and figure 2B).  Partition generator includes different nodes in different partitions based on whether those nodes are fusable (cluster) or non-fusable.  Nodes can be coalesced into one kernel (0039).  Nodes are accumulated to a common partition when those nodes are fusable (0041).  Also see 0031.  Kernel generator analyzes the graph and configures a different kernel for each of the partitions.  In particular the kernel generator generates a kernel that performs the various operations associated with the nodes included in the partition.  The kernels can be executed by a parallel processor (0042).
As per claim 4, Ravishankar et al. teaches, “The compiling method of claim 1, wherein the generating of the graph comprises:
generating one or more nodes corresponding to the one or more operation kernels; and
generating an edge connecting the nodes based on a similarity between respective input data shared by the one or more operation kernels.”
Program code is analyzed and a graph of nodes is generated (0034 and figured 2A).  The graph includes nodes(kernel) that are connected by edges.  A given incoming edge of a graph corresponds to an operand specified in or generated via the program code (0035).  Nodes are coupled together via edges to represent that some nodes receive input from other nodes (Simillarity) (0036).  A partition generator generates partitions including a plurality of nodes (0038 and figure 2B).  Kernel generator analyzes the graph and configured a different kernel for each of the partitions.  In particular the kernel generator generates a kernel that performs the various operations associated with the nodes included in the partition.  The kernels can be executed by a parallel processor (0042).
As per claim 8 (Amended), Ravishankar et al. further teaches, “The compiling method of claim 1, further comprising:
distributing the one or more operation kernels and the plurality of input data to cores based on the multi-core-based code.”
The compiler configures kernels for execution on a parallel processor in order to perform accelerated versions of the operations (0031).  Figure 1A shows the Kernels begin distributed to the parallel processor 140. Also see figure 1B and Figure 6.  The compiler generates a kernel that can perform all of the pointwise operations on the parallel processor without needing to moved data into and out of register memory excessively (0017).  One advantage of performing multiple operations via one kernel is that the data (input) associated with the multiple operations need only to be written to register memory of the parallel processor once when the kernel is initially launched (0026).  A parallel processor loads data (input) associated with kernel into a register and executes the kernel with the loaded data to perform one or more operations associate with the node (0030).
As per claim 9, Ravishankar et al. further teaches, “The compiling method of claim 8, wherein the distributing comprises:
Distributing, based on the multi-core-based code, one of the operation kernels to one of the cores 
Storing, based on the multi-core-based code, respective input data corresponding to the one operation kernel 
Figure 1A shows the Kernels begin distributed to the parallel processor 140. Also see figure 1B and Figure 6.  The compiler generates a kernel that can perform all of the pointwise operations on the parallel processor without needing to moved data into and out of register memory excessively (0017).  One advantage of performing multiple operations via one kernel is that the data (input) associated with the multiple operations need only to be written to register memory of the parallel processor once when the kernel is initially launched (0026).
As per claims 10-11, 13-14 and 18-19, claims 10-11, 13-14 and 18-19 contain similar limitations to claims 1, 3-4 and 8-9.  Therefore claims 10-11, 13-14 and 18-19 are rejected for the same reasons as claims 1, 3-4 and 8-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 15-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishanker et al. (US 2019/0278574 A1) as applied to claims 1, 4, 11 and 14 above, and further in view of Latorre et al. (US 2016/0162406).
As per claim 5 (Amended), Ravishankar et al. further teaches, “The compiling method of claim 4, wherein the generating of the edge comprises:
determining the similarity based on a number of pieces of input data shared by the one or more operation kernels; and
generating the edge based on the similarity.”
Program code is analyzed and a graph of nodes is generated (0034 and figured 2A).  The graph includes nodes that are connected by edges.  A given incoming edge of a graph corresponds to an operand specified in or generated via the program code (0035).  Nodes are coupled together via edges to represent that some nodes receive input from other nodes (Similarity) (0036).
However Ravishankar et al. does not explicitly appear to teach, “calculating the similarity based on the number of pieces of input data shared by the one or more operation kernels;”
Latorre et al. teaches, creating graphs that are analyzed to look for one or more regions that would be candidates for multi-threaded execution.  Nodes and edges in the graph are weighted (determined similarity) by their dynamic occurrences and how many times data dependences (register or memory) occur between instructions (0074).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ravishankar et al. with Latorre et al. because both teach partitioning code to execute in parallel/multi-thread, using graphs of nodes connected with edges.  A edge in Ravishankar et al. couples nodes together showing that one node receives input from other nodes.  Therefore, the nodes have a data dependency on each other.  Latorre et al. teaches the calculation of an edge weight, this edge weight is based on how many times data dependencies (register or memory) occur between instructions.  Therefore, together the edge will not only show what node depends on input from another node, it will have a weight calculating how manty times data dependencies occurs between the nodes.  This will allow the system to determine what to cluster together.  Two nodes that have high data dependency weight would be more likely to be clustered/fused together and would have been obvious to try. 
As per claim 6, Latorre et al. further teaches, “The compiling method of claim 5, wherein the determining comprises assigning an additional weight to the similarity based on locations at which respective input data shared by the one or more operation kernels are stored.”
Latorre et al. teaches, creating graphs that are analyzed to look for one or more regions that would be candidates for multi-threaded execution.  Nodes and edges in the graph are weighted by their dynamic occurrences and how many times data dependences (register or memory) occur between instructions (0074).  The examiner interprets the data dependencies of a register or memory to be the location in which input data is stored. 
As per claim 7, Latorre et al. further teaches, “The compiling method of claim 6, wherein the assigning comprises assigning the additional weight to the similarity in response to respective input data shared by the one or more operation kernels being stored adjacent to each other.”
Latorre et al. teaches, creating graphs that are analyzed to look for one or more regions that would be candidates for multi-threaded execution.  Nodes and edges in the graph are weighted by their dynamic occurrences and how many times data dependences (register or memory) occur between instructions (0074).  The examiner interprets the data dependencies of a register or memory to be data being stored adjacent to each other.  There can be multiple dependences in a register or memory, therefore each one will have its own memory space in the same register or memory and will therefore be adjacent to one another. 
As per claim 21, Ravishankar et al. teaches, program code is analyzed and a graph of nodes is generated (0034 and figured 2A).  The graph includes nodes that are connected by edges.  A given incoming edge of a graph corresponds to an operand specified in or generated via the program code (0035).  Nodes are coupled together via edges to represent that some nodes receive input from other nodes (Similarity) (0036).
However, Ravishankar et al. does not explicitly appear to teach, “The compiling method of claim 1, wherein the generating of the graph is based on a number of times that a first operation kernel and a second operation kernel share a same input data.”
Latorre et al. teaches, creating graphs that are analyzed to look for one or more regions that would be candidates for multi-threaded execution.  Nodes and edges in the graph are weighted (determined similarity) by their dynamic occurrences and how many times data dependences (register or memory) occur between instructions (0074).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ravishankar et al. with Latorre et al. because both teach partitioning code to execute in parallel/multi-thread, using graphs of nodes connected with edges.  An edge in Ravishankar et al. couples nodes together showing that one node receives input from other nodes.  Therefore, the nodes have a data dependency on each other.  Latorre et al. teaches the calculation of an edge weight, this edge weight is based on how many times data dependencies (register or memory) occur between instructions.  Therefore, together the edge will not only show what node depends on input from another node, it will have a weight calculating how manty times data dependencies occurs between the nodes.  This will allow the system to determine what to cluster together.  Two nodes that have high data dependency weight would be more likely to be clustered/fused together and would have been obvious to try. 

As per claim 15-17 and 22, claims 15-17 and 22 contain similar limitations to claim 5-7 and 21.  Therefore claims 15-17 and 22 are rejected for the same reasons as claims 5-7 and 21.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishanker et al. (US 2019/0278574 A1) as applied to claim 18 above, and further in view of Dash et al. (US 10,725,837 B1).
As per claim 20 (Amended), Ravishankar et al. further teaches, “The compiling apparatus of claim 18, wherein the processor is further configured to:
store the respective input data corresponding to the one operation kernel in a scratchpad memory connected to the one core”
Figure 1A shows the Kernels begin distributed to the parallel processor 140. Also see figure 1B and Figure 6.  The compiler generates a kernel that can perform all of the pointwise operations on the parallel processor without needing to moved data into and out of register memory excessively (0017).  One advantage of performing multiple operations via one kernel is that the data (input) associated with the multiple operations need only to be written to register memory of the parallel processor once when the kernel is initially launched (0026).
However Ravishankar et al. does not explicitly appear to teach scratchpad memory connected to the one core. 
Dash et al. teaches, each processing unit has a on-chip scratch pad memory that can be accessed by the kernels executing on the processing unit (abstract).  Scratchpad memory is fast on-chip memory that may be shared between different kernels executed on the same processing unit (column 1, lines 44-49).  The pipeline-based programing model allows different kernels being executed by a single processing unit, either serially or in parallel, to share scratchpad memory, which has been allocated from the single processing unit’s private pool of scratchpad memory (column 4, lines 4-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ravishankar et al. with Dash et al. because both teach parallel kernel execution.  Ravishankar et al. teaches writing data to register memory of a parallel processor, while Dash et al. teaches the use of scratchpad memory in a parallel processor.  The examiner states that his is nothing more than a design choice and would have been obvious to try. 
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding claims 1-20, applicant argues rejection under 35 U.S.C 101.  
1) Applicant first argues that the present claims do not recite an abstract idea.  Applicant recites examples 37-39 of the 2019 revised 101 guidelines and stated because of these reasons the claim cannot practically performed in the mind.  The applicant does not point out how these examples relate to the current application.  The examiner disagrees with the applicant and states that these examples are not analogous to the claimed invention, therefore, they do not apply.  The applicant then points to a PTAB decision that again is not analogous to the current claims.  The examiner further states that PTAB decisions are not presidential. 
The applicant next argues that like In re Hannun, the claims are directed to the novel technological field of improving the technical fields of neural network by reducing the overall memory access cost by efficiently utilizing scratchpad to perform operations by distributing a single neural network operator to several cores.  The applicant then points to a few paragraph from the specification.  The examiner respectfully disagrees.  This improvement is never claimed.  Claim 1 never distributes a single neural network operation to several cores or utilizes scratchpad to perform an operation.  Claim 8 claims, distributing the operation kernels however the kernels are never executed or used by the system to amount to significantly more.  The same rational applies to claim 9.  Claim 20 stores the operational kernel in scratch pad memory, but like claims 8 and 9 it is never used in anyway.  Storing data in memory is well known routine and conventional.  Therefore, as claimed the current limitations do not improve the technical field of neural networks as stated above.  
2)  Regarding Prong 2 of step 2A the applicant states that the claimed features are integrated into a practical application.  The examiner respectfully disagrees.  Similar to the argument above, the applicant states that claims 1-20 are directed to both an improvement to computer capabilities and an improvement in the technology field of neural networks by reducing the overall memory access cost by efficiently utilizing scratch pad to perform an operation by distributing a single neural network operation to several cores, proving a technological improvement and implementing as a practical application.  As stated above by the examiner, this is not claimed.  No practical application is claimed.   The applicant makes general allegations regarding integration to a practical application and does not point out how the current claims claim one.  The generating steps are part of the abstract idea “Mental Process” so they are not additional steps that amount to significantly more.   
The applicant next points to example 40 of the PTO PEG examples.   The examiner states that this example is not analogous to the current claims.  The examiner further states that PTAB decisions are not presidential. 
3) Regarding step 2B, applicant argues claims 1-20 are patent-eligible because the claims include an inventive concept that is “significantly more” than any interpretable abstract idea.  The examiner disagrees.  The applicant never points out how any or what limitations amount to significantly more.  
For the reasons as stated above the current 101 rejection stands.  
Rejections under 35 U.S.C 102 &103
Regarding claim 2)
The applicant incorporated claims 2 into claim 1 and stated that Ravishanker et al. does not teach, “receiving, a single-core-based code and a plurality of input data, for an operation to be performed based on the single-core-based code, each input data comprises an operand for an operation included in a neural network and a parameter of the neural network”.  The examiner respectfully disagrees.  
As stated in the previous rejection, Ravishankar teaches, the graphical representation of program code includes a different node for each operation or value set forth in the program code and a different incoming edge for each operand specified in or generated via the program code (0021).  The graph includes nodes that are connected by edges.  A given incoming edge of a graph corresponds to an operand specified in or generated via the program code (0035).  Nodes are coupled together via edges to represent that some nodes receive input from other nodes (0036).  Ravishankar et al. teaches the application can be a neural network-based artificial intelligence and machine learning application (0084).  As shown above the graph includes a different node for each operation or value set forth in the program code and a different incoming edge for each operation is generated form the program code.  The graph includes nodes that are connected by edges that correspond to an operation specified or generated via the program code.  Nodes are coupled together via edges to represent that some nodes receive input from others.  Again, this is all derived from the source code.  Therefore, input data that comprises an operator for an operation and parameter data are received as part of the source code since they are included within and this data is used to generated the graph.  There is a plurality input data since there is a plurality of nodes and edges in the graph and any of this input can be interpreted as a parameter of a neural network since Ravishankar et al. teaches that the application can be a neural network.  Given the broadest reasonable interpretation of the claimed limitations the current rejection stands.   

Regarding Claim 4
	Applicant argues that Ravishankar et al. does not teaches “generating an edge connecting the nodes based on a similarity between respective input data shared by the one or more operation kernels.”.  The examiner respectfully disagrees.  As claimed “generating a edge connecting the nodes”.  Given its broadest reasonable interpretation, the examiner interprets it to mean generating a link connecting nodes.  Regarding, “based on similarity between respective input data shared by the one or more operation kernels”, the limitation does not define what similarity means.  Using its broadest reasonable interpretation “similarity” is interpreted to having something in common (same data is used for output for one and input for the other).  The examiner states, a link that shows an output from one node (kernel) as a input to another node (kernel) shows that the data is the same for both.  Therefore, this limitation is taught by Ravishankar et al.  Program code is analyzed and a graph of nodes is generated (0034 and figured 2A).  The graph includes nodes(kernel) that are connected by edges.  A given incoming edge of a graph corresponds to an operand specified in or generated via the program code (0035).  Nodes are coupled together via edges to represent that some nodes receive input from other nodes (Similarity) (0036).  A partition generator generates partitions including a plurality of nodes (0038 and figure 2B).  Kernel generator analyzes the graph and configured a different kernel for each of the partitions.  In particular the kernel generator generates a kernel that performs the various operations associated with the nodes included in the partition.  The kernels can be executed by a parallel processor (0042).  Therefore, the current limitation is taught by Ravishankar et al. 

Regarding Claim 5)
	Applicant argues that Ravishankar et al. in view of Latorre et al. does not teach, determining similarity based on a number of pieces of input data shared by the one or more operation kernels.  The examiner disagrees.  A stated above in claim 4, Ravishankar et al. teaches, edges are created between nodes based on the them sharing the same (similar) data.  The output of one is the input for another.  However, Ravishankar et al. does not teach the edge being based on the number of pieces of input data shared by the one or more operation kernels.  Latorre et al. teaches, creating graphs that are analyzed to look for one or more regions that would be candidates for multi-threaded execution.  Nodes and edges in the graph are weighted (determined similarity) by their dynamic occurrences and how many times data dependences (register or memory) occur between instructions (0074).  This will allow the edge created in Ravishankar et al. to include a weight that is part of the edge showing how many times data dependencies (register or memory) (input data) occurs between instructions (nodes).  Therefore, two nodes that are very similar and have many data dependencies will have a higher weight on their edge.  This reads on a broadest reasonable interpretation of the claimed limitation and for these reasons the current rejection stands. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sastry et al. (US 11,139,019 B1) teaches, a graph representation of a program.  The nodes in the graph represents kernels of the application and edges represent connections between kernels (abstract). Computational kernels can be clustered together (column 3, lines 50-61).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199